 Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 1 of 8 PageID #:90296
                                                                                   PUBLIC VERSION




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re Dealer Management Systems Antitrust
Litigation, MDL 2817
                                                  No. 1:18-CV-864
This document relates to:
                                                  Hon. Robert M. Dow, Jr.
Motor Vehicle Software Corp. v. CDK Global,
LLC, et al., Case No. 1:18-cv-00865 (N.D. Ill.)   Magistrate Judge Jeffrey T. Gilbert




DEFENDANT THE REYNOLDS AND REYNOLDS COMPANY’S MEMORANDUM IN
      OPPOSITION TO PLAINTIFF MVSC’S MOTION FOR SANCTIONS
     Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 2 of 8 PageID #:90297
                                                                                                  PUBLIC VERSION




          Reynolds respectfully submits this opposition brief setting forth additional, specific

reasons why Plaintiffs’ Motion for Sanctions should be denied as to MVSC.1 In short, Plaintiffs

present no argument or evidence specifically relating to the MVSC case.

I.        Issue preclusion sanctions should be denied because the MVSC-alleged conspiracy is
          different from the conspiracy Plaintiffs seek to establish by sanction

          Plaintiffs request an issue sanction that would preclude Reynolds from contesting the

existence of a DMS “openness” conspiracy that is not at issue in the MVSC case. Dkt. 1233, Mem.

at 3. Specifically, Plaintiffs seek to establish “the existence of the alleged conspiracy between

Reynolds and CDK beginning in September 2013 to cease competing on the basis of their DMS

data access policies and instead to coordinate those policies and eliminate independent data

integrators.” Id. at 17. This is not the conspiracy that MVSC has alleged. Plaintiffs’ requested

issue preclusion sanction should therefore be denied as to MVSC.

          Instead, MVSC’s Second Amended Complaint (“SAC”) alleges that Reynolds conspired

to “completely” block MVSC from three methods of accessing data from a Reynolds or CDK

DMS (certified integration, hostile integration, and manual reporting) in order to eliminate MVSC

for the benefit of MVSC’s competitor CVR, a joint venture between Reynolds and CDK. MVSC

Dkt. 76, SAC ¶¶ 6-11, 15, 172-173, 202, 209, 235. Plaintiffs’ motion does not request a sanction

regarding that alleged conspiracy.

          Plaintiffs concede in their motion that the conspiracy alleged by MVSC is not the DMS

“openness” conspiracy they seek to establish by sanction. They describe the MVSC-alleged




1
      Plaintiffs’ motion should also be denied for all the reasons set forth in Reynolds’s concurrently-filed
      opposition in the Authenticom case.

                                                     -1-
    Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 3 of 8 PageID #:90298
                                                                                             PUBLIC VERSION




conspiracy in different terms, as a “conspiracy to boycott MVSC from 3PA and RCI[.]” Mem.

at 9 (emphasis added). Again, they seek no sanction to establish this conspiracy.

         The alleged conspiracies are not just different; they are incompatible. They have the

opposite alleged purpose and effect. According to Authenticom,



        E.g., Auth. Dkt. 1, Compl. ¶¶ 15, 115. But according to MVSC,

                                                            Mem. at 9.

                                                                                Dkt. 955, MSJ at 6-8,

25-26. Regardless, MVSC’s expert Gordon Klein

                                                                              Dkt. 957-4, Caseria Ex.

4, Klein Rpt. ¶¶ 13-16, 26; Dkt. 957-6, Caseria Ex. 6, Klein Tr. 34:6-13; 40:7-10; 48:13-50:1.

         It would therefore make no sense to establish the Authenticom-alleged conspiracy in the

MVSC case.2 See Somers v. Digital Realty Tr. Inc., 2018 WL 2134020, at *18 (N.D. Cal. May 9,

2018) (declining Rule 37(e) sanction where it “could prove confusing to a jury”).

II.      Nothing important to the MVSC case was or could have been destroyed

         Plaintiffs’ motion fails with respect to the MVSC case for the additional reason that

Plaintiffs identify nothing important to the MVSC case that could have been destroyed. See FRCP

37 Adv. Comm. Note, 2015 Amendment (“the severe measures authorized by [Rule 37(e)(2)]

should not be used when the information lost was relatively unimportant”); Martinez v. City of

Chicago, 2016 WL 3538823, at *24 n.11 (N.D. Ill. June 29, 2016) (Dow, J.) (court “persuaded”

by advisory committee note, declining request for adverse inference where destroyed ESI was




2
      See also Dkt. 1121, MSJ Reply at 4, 11 (further discussing the disconnect between the Authenticom
      and MVSC conspiracy theories).


                                                  -2-
  Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 4 of 8 PageID #:90299
                                                                                             PUBLIC VERSION




“relatively unimportant.”); Capricorn Mgmt. Sys. v. Gov’t Employees Ins. Co., 2019 WL 5694256,

at *12 (E.D.N.Y. July 22, 2019) (alleged spoliator was “not liable for spoliation sanctions, much

less a sanction as severe as an adverse inference, because [the moving parties] failed to show that

the lost information was important or how they are prejudiced by such loss.”).

       A.      Mr. Brockman did not play a role in the conspiracy alleged by MVSC

       Plaintiffs have not identified, and cannot identify, anything important to the MVSC case

that Mr. Brockman might have destroyed, and he has never been a “central” figure in that case.

Indeed, plaintiffs deposed Mr. Brockman over the course of two days, and did not ask Mr.

Brockman a single question about MVSC or the alleged conspiracy to block MVSC.

       In the depositions of four MVSC witnesses over the course of four days, no witness from

MVSC ever mentioned Mr. Brockman. And MVSC makes no mention of Mr. Brockman in its

opposition to Reynolds’s motion for summary judgment, its responses to Reynolds’s statement of

undisputed facts, or in its statement of additional facts. Dkts. 1073, 1079 & 1101 (Plaintiffs’ SAF

¶¶ 92-119 specific to MVSC). Mr. Brockman could not have destroyed anything important to the

MVSC-alleged conspiracy. See In re Text Messaging Antitrust Litig., 46 F.Supp.3d 788, 799 (N.D.

Ill. 2014), aff’d, 782 F.3d 867 (7th Cir. 2015) (declining sanctions despite deletion of emails

because the “record [did] not reflect that . . . the sender of the original e-mail that was deleted” had

“knowledge of or participate[d] in any collusion”).

       B.      Plaintiffs do not assert that

       Plaintiffs assert

                     Mem. at 9. But Plaintiffs do not argue




                                                                                 Id. Thus, the motion


                                                 -3-
 Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 5 of 8 PageID #:90300
                                                                                         PUBLIC VERSION




on its face fails to suggest that



       C.      The key undisputed facts supporting Reynolds's motion for summary
               judgment would not change regardless of the alleged spoliation

       The key undisputed facts supporting Reynolds' s motion for sunnnaiy judgment on

MVSC 's boycott claim would not change regardless of what Mr. Brockman allegedly destroyed,

presenting another reason to deny Plaintiffs' motion. See Aurelio v. Bd. of Educ. of the Borough

of Carteret, 2009 WL 1794800, at *8 (D.N .J. June 23, 2009), aff'd, 373 F. App'x 263 (3d Cir.

2010) (denying spoliation sanctions that were "inelevant to the SUIIllllaiy judgment analysis[.]").

For example, the following undisputed facts were highlighted at the Febmaiy 12 "tutorial" heai·ing:




10-13; 1079, Resp. to MSUF ,r,r 28-33, 36, 42; 1121 , MSJ Reply at 5-8);




36, 42, 58; 1121 at 3-4);



                  (Dkts. 955 at 13-1 6; 1079 ,r,r 55-56; 1121 at 7-8, 11-12);

                               or haim in CA - MVSC 's mai·ket shai·e in California grew from
                                                        (Dkts. 955 at 24-27; 1079 ,nr 62-63;


       •      No conspiracy or haim in WI - the State of Wisconsin (not Reynolds) did not
authorize MVSC to provide EVR services in Wisconsin and was closed to all new EVR
providers (Dkts. 955 at 28-31; 1079 ,r,r 66-70; 1121 at 14-1 6);

             No cons irac or haim in IL- The State of Illinois (not Reynolds) kept MVSCI
                             before authorizing MVSC to provide EVR services in Illinois.
D ts. 955 at31 -32; 1079ifif72, 73, 76; 1121 at 16);



                                                -4-
    Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 6 of 8 PageID #:90301
                                                                                                    PUBLIC VERSION




III.       Reynolds did not have a duty to preserve or intent to deprive as to MVSC in 2016

           MVSC's original complaint was filed on Febmaiy 3, 2017. Plaintiffs do not ai·gue that

Reynolds should have anticipated litigation with MVSC concerning an alleged conspiracy to

boycott MVSC in August 2016, or that Mr. Brockman intentionally destroyed anything to keep

MVSC from discovering infonnation relevant to the MVSC-alleged conspiracy. Notably, none of

the privilege log entries in Plaintiffs' Appendix A relate to the MVSC case.

           Accordingly, sanctions in the MVSC case ai·e inappropriate, because the required duty to

preserve and intent to deprive are lacking. See FRCP 37(e)(2)3; Trask-Morton v. Motel 6 Operating

L.P. , 534 F.3d 672, 681-82 (7th Cir. 2008) ("[C]omts have found a spoliation sanction to be proper

only where a patty has a duty to preserve evidence because it knew, or should have known, that

litigation was imminent."); Sokn v. Fieldcrest Cmty. Unit Sch. Dist. No. 8, 2014 WL 201534, at

*7 (C.D. Ill. Jan. 17, 2014) ("The way to detennine whether evidence was destrnyed in order to

hide adverse infonnation is . . . [to] infer bad intent based upon when the destm ction occuned in

relation to the destroyer's knowledge that the evidence was relevant to potential litigation.");

Malibu Media, LLC v. Harrison, 2014 WL 7366624, *6-8 (S.D. Ind. Dec. 24, 2014) (hai·d drive

destroyed by defendant two months before service of complaint was not destroyed "for the pmpose

of hiding adverse infonnation"). 4




       Rule 37, amended in 2015, "forecloses reliance on inherent authority" and sets fo1th a "unifo1m
       standard." Adv. Comm. Notes on 2015 Amendments to FRCP 37. Although Plaintiffs improperly rely
       on inherent authority, they do not suggest that inherent authority gives 1ise to a different standard.
4
       Intent to deprive MVSC of relevant, adverse info1mation is also lacking for the same reasons set fo1th
       in Section II.A. Finally, monetary sanctions are precluded for all the same reasons set fo1th herein and
       in Reynolds's concun ently-filed opposition in the Authenticom case.


                                                      -5-
 Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 7 of 8 PageID #:90302
                                                                          PUBLIC VERSION




Dated: March 16, 2021                       Respectfully submitted,

                                              /s/ Leo D. Caseria

                                              Aundrea K. Gulley
                                              Brian T. Ross
                                              GIBBS & BRUNS LLP
                                              1100 Louisiana Street
                                              Suite 5300
                                              Houston, TX 77002
                                              (713) 751-5258
                                              agulley@gibbsbruns.com
                                              bross@gibbsbruns.com

                                              Leo D. Caseria
                                              SHEPPARD MULLIN RICHTER & HAMPTON,
                                              LLP
                                              2099 Pennsylvania Avenue NW, Suite 100
                                              Washington, DC 20006
                                              (202) 747-1900
                                              lcaseria@sheppardmullin.com

                                              Counsel for Defendant
                                              The Reynolds and Reynolds Company




                                      -6-
  Case: 1:18-cv-00864 Document #: 1273 Filed: 03/23/21 Page 8 of 8 PageID #:90303
                                                                                              PUBLIC VERSION




                                  CERTIFICATE OF SERVICE

                 I, Leo D. Caseria, an attorney, hereby certify that on March 16, 2021, I caused a true
and correct copy of the foregoing DEFENDANT THE REYNOLDS AND REYNOLDS
COMPANY’S MEMORANDUM IN OPPOSITION TO PLAINTIFF MVSC’S MOTION
FOR SANCTIONS to be filed and served electronically via the court’s CM/ECF system. Notice of
this filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF System.

                                                /s/ Leo D. Caseria
                                                Leo D. Caseria
                                                SHEPPARD MULLIN RICHTER & HAMPTON,
                                                LLP
                                                2099 Pennsylvania Avenue NW, Suite 100
                                                Washington, DC 20006
                                                (202) 747-1900
                                                lcaseria@sheppardmullin.com




                                                  -7-
